        Case 3:08-cr-00147-RDM Document 72 Filed 08/31/21 Page 1 of 5




                          UNITED ST ATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                             : Criminal No. 3:08-CR-147
              V.                             : (JUDGE MARIANI)

WILFREDO ARIEL SOLANO,

              Defendant


                                            ORDER

       The background of this Order is as follows:

       On April 8, 2008, the grand jury returned an indictment charging Wilfredo Ariel

Solano ("Petitioner") with four counts. (Doc. 1.) Count One charged distribution and

possession with the intent to distribute cocaine, in violation of 21 U.S.C. § 841. (Id. at 1.)

Count Two charged possession and carrying a firearm during a drug trafficking crime, in

violation of 18 U.S.C. § 924(c). (Id. at 2.) Count Three charged felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). (Id. at 3.) Count Four charged possession of

a firearm with an obliterated serial number, in violation of 18 U.S.C. § 922(k). (Id. at 4.) On

August 27, 2008, before the Honorable William J. Nealon, as part of an amended written

plea agreement, the District Court imposed a prison term of 210 months, a three-year term

of supervised release, no fine, and a special assessment of $100. (Doc. 31.) Petitioner

was classified and sentenced as a career offender. (Doc. 58 at 2.)
        Case 3:08-cr-00147-RDM Document 72 Filed 08/31/21 Page 2 of 5




       Petitioner filed the counseled "Motion to Correct Sentence Under 28 U.S.C. § 2255

(Doc. 42) on May 25, 2016. Based on Johnson v. United States, 576 U.S. 591 (2015) ,

Petitioner alleged that he was determined to be a "career offender" under the Sentencing

Guidelines based on the residual clause of the definition of crime of violence within the

meaning of the United States Sentencing Guidelines. (Doc. 42 at 3.) He argued that one of

his two convictions used to find him a "career offender" was a prior New York conviction for

robbery which he claimed could no longer be classified as a "crime of violence" under the

rationale of Johnson. (Id. at 6.) Following Johnson , the Supreme Court held in Beckles v.

United States, ---U.S.---, 137 S. Ct. 886 (2017) , that the advisory Guidelines' residual clause

remains valid after Johnson because the advisory Guidelines residual clause, unlike the

Armed Career Criminal Act ("ACCA") on which Johnson was decided, "do not fix the

permissible range of sentences," and thus "are not subject to a vagueness challenge under

the Due Process Clause." Id. at 892. Subsequently, Petitioner filed a stipulation of

voluntary dismissal pursuant to Federal Rule of Civil Procedure 41 (a)(1 )(A)(ii) on March 20,

2017. (Doc. 50.) On the same day, the Court entered an Order dismissing the Section

2255 motion and closing the corresponding civil case. (Doc. 51.)

       On March 6, 2019, Petitioner, proceeding prose, filed the motion under

consideration here titled "Motion Pursuant to Fed . R. Civ. P. 60(b) to Re-open Habeas

Proceedings in Light of Johnson as Extended to Dimaya and Clarification in Mathis." (Doc.

53.) With this motion, Petitioner seeks relief on the basis that his "prior New York State


                                               2
        Case 3:08-cr-00147-RDM Document 72 Filed 08/31/21 Page 3 of 5




drug conviction under NYPL 220.16 can no longer serve as a predicate for the career

offender guidelines under 481 .1." (Doc. 53 at 1 (citing United States v. Townsend, 897

F.3d 66 (2d Cir. 2018)).) He also asserts that counsel who advised him to stipulate to the

voluntary dismissal of his 28 U.S.C. § 2255 motion did not recognize that Petitioner's New

York drug conviction did not qualify as a predicate for career offender designation pursuant

to Taylor v. United States, 495 U.S. 575, 598 (1990) , and Mathis v. United States, ---U .S.---,

136 S. Ct. 2243 (2016) . (Doc. 53 at 2-3.)

       In Gonzalez v. Crosby, 545 U.S. 524 (2005), the United States Supreme Court

agreed with every Court of Appeals to consider the question of the propriety of a Rule 60(b)

motion in the habeas context that a Rule 60(b) motion that "seeks to add a new ground for

relief' is "in substance a successive habeas petition and should be treated accordingly." Id.

at 531 , 532.

       The Government adds that

       [i]n Gonzalez, the Supreme Court held that a Rule 60(b) motion that attacks the
       "substance of the federal court's resolution of a claim on the merits" and "asks
       for a second chance to have the merits determined favorably" is a second or
       successive section 2255 motion. 545 U.S. at 532, n.5. Thus, a Rule 60(b)
       motion is subject to the gatekeeping requirements if it asserts that a prior
       habeas motion "omitted a claim of constitutional error" due to neglect and
       "seek[s] leave to present that claim" or if it "present[s] new evidence in support
       of a claim already litigated[.]" Id. at 531. Such uses of the rule "impermissibly
       circumvent the requirement" that successive petitions be certified by the court
       of appeals. Id. at 532. Although Gonzalez addressed a habeas corpus
       proceeding involving a state prisoner under 28 U.S.C. 2254, federal appellate
       courts have uniformly applied it to section 2255 motions. See Gilbert v. United
       States, 640 F.3d 1293, 1323 (11th Cir. 2011) (en bane) (collecting cases).


                                               3
        Case 3:08-cr-00147-RDM Document 72 Filed 08/31/21 Page 4 of 5




(Doc. 58 at 16-17.)

       As noted above, Petitioner previously argued that his New York conviction for

robbery was no longer a crime of violence for career offender purposes. (Doc. 42 at 6-11 .)

Petitioner now argues that his prior New York State drug conviction can no longer serve as

a predicate for the career offender guidelines under 481 .1 . (Doc. 53 at 1.)

       Considered in the context of the relevant legal framework, the Court concludes that

the pending motion is properly characterized as a second or successive motion under 28

U.S.C. § 2255 in that the motion raises new grounds for relief which Petitioner asserts were

not raised previously due to error on the part of his prior counsel. Thus, Petitioner must

seek an order from the Court of Appeals for the Third Circuit authorizing this Court to

consider the application . 28 U.S.C. § 2244(b)(3)(A). Because he has not done so, the

Court lacks jurisdiction to consider Petitioner's pending motion.

       ACCORDINGLY, THIS _ ·~_ /        c,,y
                                        _ _        DAY OF AUGUST 2021 , upon

consideration of Petitioner's "Motion Pursuant to Fed . R. Civ. P. 60(b) to Re-open Habeas

Proceedings in Light of Johnson as Extended to Dimaya and Clarification in Mathis" (Doc.

53) and all relevant documents, IT IS HEREBYY ORDERED THAT:

    1. Petitioner's "Motion Pursuant to Fed . R. Civ. P. 60(b) to Re-open Habeas

       Proceedings in Light of Johnson as Extended to Dimaya and Clarification in Mathis"

       (Doc. 53) is DISMISSED for lack of jurisdiction ;




                                               4
   Case 3:08-cr-00147-RDM Document 72 Filed 08/31/21 Page 5 of 5




2. Petitioner's Motion to Compel Judgment Pursuant to Federal Rule of Civil

   Procedure, Rule 12(c) is DEEMED MOO




                                     Robert D. Marian·
                                     United States District Judge




                                        5
